Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments filed on 4/27/2021 have been fully considered and they are persuasive. The combination of elements recited in the claims as amended is not taught or suggested by the prior art either alone or in combination. An updated search has been performed and no prior art has been found that teaches the combination of elements present in the claims. Thus, the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8832.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/21/2021